United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Waterville, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1236
Issued: March 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 14, 2009 appellant filed a timely appeal from the November 13, 2008 merit
decision of the Office of Workers’ Compensation Programs, which found that her actual earnings
showed no loss of wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation for wage loss
to zero based on her actual earnings.
FACTUAL HISTORY
On March 17, 2004 appellant, a part-time flexible field representative, sustained an injury
in the performance of duty when she slipped on an icy step. The Office accepted her claim for a
torn meniscus and bone bruise in her right knee and a bruised left heel. Appellant received
compensation for temporary total disability on the periodic rolls.

Appellant worked in her date-of-injury job substantially the whole year immediately
preceding the injury at a pay rate of $14.10 an hour. Her work schedule that year was
intermittent. Appellant worked 255 days, or 1,132.75 hours, and she received $12,111.29 in
gross pay, exclusive of overtime.
From February to December 2004, appellant worked as a customer service representative
for L.L.Bean, Inc. In November 2004 she worked as a costume designer for Waterville High
School.
On October 8, 2008 appellant notified the Office that she earned $10.52 an hour and
$9,669.17 that year to date as a part-time customer service representative. She added that she
earned $3,890.00 for the year as a costume designer.
In a decision dated November 13, 2008, the Office reduced appellant’s compensation for
wage loss. It noted earnings from L.L.Bean, Inc. of $5,414.19 in 2004, $8,300.66 in 2005,
$8,148.59 in 2006, $8,034.78 in 2007 and $9,669.17 in the first 40 weeks of 2008. The Office
divided appellant’s 2008 earnings by 40 to find an average weekly salary of $241.73.
The Office further noted earnings from the high school of $791.00 in 2004, $927.00 in
2005, $3,754.00 in 2006 and $3,890.00 for the year 2008.1 It divided appellant’s 2008 earnings
by 52 to find an average weekly salary of $74.81.
The Office found that the duties of the two part-time positions fairly and reasonably
represented appellant’s wage-earning capacity. It determined that the average weekly earnings
from both jobs ($316.54) exceeded the current pay rate of her date-of-injury job ($259.34,
effective November 3, 2008). The Office therefore reduced appellant’s compensation for wage
loss to zero.
On appeal, appellant contends that the Office based its decision on income from a parttime job. She repeated how her hours and pay rate fluctuated during the year and how she now
had fewer hours than the Office calculated. Appellant asked the Board to review her request for
authorization for two surgeries and payment for follow-up care for surgery the Office did
approve. She submitted a notification of personnel action showing the pay rate of a field
representative effective January 4, 2009.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.3

1

Appellant disclosed that she worked for the high school in 2007 but did not disclose her earnings.

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

2

When an employee cannot return to the date-of-injury job because of disability due to
work-related injury, but does return to alternative employment with an actual wage loss, the
Office must determine whether the earnings in the alternative employment fairly and reasonably
represent the employee’s wage-earning capacity. The Office should consider whether the kind of
appointment and tour of duty are at least equivalent to those of the job held at the time of injury.
Unless it is, it may not consider the work suitable. Reemployment may not be considered
suitable when the job is part time, unless the claimant was a part-time worker at the time of
injury.4
Generally, wages actually earned are the best measure of a wage-earning capacity and in
the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity must be accepted as such measure.5
When the Office learns of actual earnings that span a lengthy period of time, for example,
several months or more, it should determine compensation entitlement by averaging the earnings
for the entire period, determining the average pay rate, and compare the average pay rate for the
entire period to the pay rate of the date-of-injury job in effect at the end of the period of actual
earnings. The Office’s procedure manual explains:
“For example, the Office learns on October 1, 2002 that the claimant, injured on
June 5, 1997, returned to work on September 1, 1998 and worked intermittently
through September 1, 2002 when he ceased work. On September 1, 2002 the pay
rate for the claimant’s date[-]of[-]injury job was $500[.00] per week. The
claimant grossed $40,000[.00] during the four years (208 weeks) he worked from
September 1, 1998 through September 1, 2002, for an average rate of $192.30 per
week. When [determining wage-earning capacity], the pay rate of $192.30 would
be compared to the pay rate of $500[.00].”6
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.7 After it has determined that an employee has disability
causally related to her federal employment, it may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.8

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7.a (July 1997). See K.S., 60 ECAB ___ (Docket No. 08-2105, issued February 11, 2009) (finding
that the Office properly determined wage-earning capacity from a part-time job where the claimant was working
part time at the time of injury).
5

Don J. Mazurek, 46 ECAB 447 (1995).

6

Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.814.7.d(4).

7

Harold S. McGough, 36 ECAB 332 (1984).

8

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

3

ANALYSIS
Appellant received compensation for wage loss on the basis that her March 17, 2004
employment injury disabled her from returning to work and earning the wages she was receiving
as a field representative for the employing establishment, but she was not totally disabled for all
work. The record establishes that appellant had earnings from L.L.Bean, Inc. and Waterville
High School dating back to 2004. This demonstrated her capacity to earn wages following her
federal employment injury.
The Office determined that her earnings fairly and reasonably represented her wageearning capacity. Wages actually earned are generally the best measure of an employee’s wageearning capacity. They will be accepted as such measure in the absence of evidence to the
contrary. Appellant’s actual earnings were in part-time employment, but she was a part-time
employee at the time of her injury in federal service. Therefore, it was proper for the Office to
consider her actual earnings as a customer satisfaction representative and costume designer.
Appellant’s appointment and tour of duty in those positions were at least equivalent to those of
her temporary part-time flexible job as a field representative. As she demonstrated her capacity
to earn wages in those positions over a lengthy period of time, the Office properly accepted her
actual earnings as the best measure of her wage-earning capacity.
The Office compared her actual earnings to the current pay rate of the date-of-injury job.
For the actual earnings from L.L.Bean, Inc., the Office divided her most recent earnings,
$9,669.17 to date in 2008, by 40 weeks. This appears inconsistent with its procedures. Where
the Office has wage information spanning several years, as in this case, the procedure manual
states that the Office should average the earnings for the entire period, not just the most recent
months with the highest salary. Had it averaged appellant’s actual earnings from 2004 through
October 2008, the average pay rate would be less than its finding of $241.73.9
For the actual earnings from Waterville High School, appellant reported on October 8,
2008 that she had earned $3,890.00 for the year. The Office divided not by 40, as it did with her
other earnings, but by 52. The Office did not explain its calculation. And again, save for 2007,
the Office had wage information going back to 2004 but did not average appellant’s earnings for
the entire period. Had the Office done so, the average pay rate would be less than its finding of
$74.81.
The Office has not shown that it properly calculated the average pay rate from appellant’s
actual earnings following her employment injury. It bears the burden of proof to justify its
reduction of appellant’s compensation, and it has not established that she no longer has
disability, or the incapacity, because of an employment injury, to earn the wages she was
receiving at the time of injury. The Board finds that the Office has not met its burden of proof.
The Board will reverse the Office’s November 13, 2008 decision.

9

See Christine P. Burgess, 50 ECAB 444, 446-47 (1999) (finding that the Office properly determined the
claimant’s average weekly pay rate by totaling her earnings from November 19, 1978 to November 8, 1985 and
dividing by the number of weeks during that period, as outlined in the Office’s procedure manual).

4

Addressing appellant’s concerns on appeal, the Board notes that the Office may consider
her actual earnings in part-time employment because she was a part-time employee at the time of
injury. A proper calculation of her average weekly pay rate will account for seasonal or other
fluctuations during the year, and the Office will compare the average to the current pay rate of
her date-of-injury job as of the end of the period in question.10 That she no longer earns what she
used to or now works fewer hours may be reflected in the Office’s calculations. As for
authorization from the Office for surgeries or payment for follow-up care, the Board has no
jurisdiction to review these matters. The Office has issued no final decision which the Board
may review.
CONCLUSION
The Board finds that the Office has not met its burden of proof to reduce appellant’s
compensation for wage loss to zero. It did not properly calculate her average weekly pay rate
from actual earnings.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

The Board has no jurisdiction to review the SF-50 notice of personnel action appellant submitted on appeal, as
that evidence was not in the record before the Office at the time of its November 13, 2008 decision.

5

